Citation Nr: 0709333	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of the removal of a lipoma from the back of the 
neck and basal cell carcinoma from the right cheek.



REPRESENTATION

Appellant represented by:	Kenneth J. Weiland, Jr., 
Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In September 2004, the veteran testified before the 
undersigned via video conference from the RO.  

In December 2004 and March 2006, the Board remanded this 
case.  


FINDINGS OF FACT

1.  The veteran's headaches are not the result of VA surgical 
and medical treatment administered May 4, 1995 to May 9, 1995 
or on February 18, 1999, and there is no competent medical 
evidence that the proximate cause is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment; nor were they 
due to an event not reasonably foreseeable. 

2.  VA surgical and medical treatment administered May 4, 
1995 to May 9, 1995 or on February 18, 1999, resulted in 
paresthesias and scarring of the right mandible and the neck, 
but there is no competent medical evidence that the proximate 
cause was carelessness, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital/medical 
treatment; nor was the paresthesias or scarring due to an 
event not reasonably foreseeable.

3.  With regard to the soft tissue mass or cyst medial to the 
scar from the lipoma removal, even assuming it is a residual 
of VA surgery administered May 4, 1995 to May 9, 1995, there 
is no competent medical evidence that the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment; 
or that the occurrence is an event not reasonably 
foreseeable. 

4.  The veteran does not have a disability related a staph 
infection due to VA surgical and medical treatment 
administered May 4, 1995 to May 9, 1995 or on February 18, 
1999.  

5.  Although the veteran had a basal cell carcinoma which 
recurred, there is no competent medical evidence that the 
proximate cause of the recurrence is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment May 4, 1995 to 
May 9, 1995 or on February 18, 1999; or that it is due an 
event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of the removal 
of a lipoma from the back of the neck and basal cell 
carcinoma from the right cheek, have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2000 fully satisfied the duty to notify 
provisions.  Thereafter, additional VCAA notification was 
sent in December 2002, January 2004, and May 2006.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Claim for Compensation under 38 U.S.C.A. § 1151

The current claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of the removal of a lipoma from 
the back of the neck and basal cell carcinoma from the right 
cheek was received in February 2000.  In correspondence of 
record and at his personal hearing, the veteran presented his 
contentions.  He stated that in May 1995, he had surgery by 
VA for removal of a lipoma on the back of his neck which was 
the size of a grapefruit.  Thereafter, he developed an 
infection.  The veteran related that he recovered, but over a 
year later, he started having headaches and currently has 
them 2-3 times per week.  He takes Imitrex by injection for 
the headaches.  He indicated that he was not told that it 
could recur.  The veteran related that he also had a basal 
cell carcinoma in 1995 on the right side of his cheek.  
However, it grew to be the size of a dime.  In 1999, he 
underwent a surgical procedure for removal.  He related that 
he had lost feeling in his face.  There was a little 
scarring.  The veteran related that the headaches were due to 
the lipoma which recurred or made worse by it.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997. Thus, 
38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required. To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs.  A Department facility is a facility 
over which the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran was afforded a VA examination in December 1983.  
At that time, he reported that he had had headaches since 
1973 when he suffered a head trauma.  The diagnosis was 
history of seizure disorder.  In addition, examiner noted 
that the veteran had a soft pliable mass on the left side of 
his neck.  

A VA hospitalization report indicates that the veteran was 
hospitalized from May 4, 1995 to May 9, 1995 for excision of 
a benign lipoma and basal cell carcinoma.  It was noted that 
lipoma was extremely large.  Both were excised.  A drain was 
placed and intravenous antibiotics were administered.  The 
veteran had one episode of an elevated temperature of 101 
degrees.  He was scheduled for follow-up and removal of 
sutures on June 15 ,1995. He was instructed regarding the 
signs of infection and was told to return immediately if that 
occurred.  

The veteran was afforded a VA examination in June 1995.  At 
that time, he reported that he suffered a head injury in 
1973.  Thereafter, he began to experience headaches.  The 
headaches had recurred over the last 23 years, on an almost 
daily basis.  It was also noted that the veteran had a lipoma 
on his neck, as confirmed by a computerized tomography (CT) 
for which he had undergone surgical excision.  Since that 
time, the veteran felt that his headaches had been less 
frequent and less severe.  The examiner opined that it was 
unlikely that there was any cause and effect relationship 
between the lipoma and the headaches. 

On examination, the veteran had a healed surgical scar on the 
left side of the posterior portion of the neck measuring 
about 3-4 inches in length.  It was not tender.  There was a 
slight subcutaneous tissue defect, but it was hardly 
noticeable.  There was no tenderness.  The mobility of the 
neck was completely normal and there were no restrictions.  
There was slight tightness or discomfort on anterior flexion 
of the neck due to the ongoing healing process, 
postoperatively.  The diagnoses were tension/vascular 
cephalgia, apparent migraine variant, chronic, and currently 
mild; postoperative status, surgical excision of benign 
lipoma of the left posterior and posterolateral neck, 
healing, and without complication, but with mild residual 
hypesthesia of the occiput and neck in the region of C1 and 
C2.  

Thereafter, the veteran continued to report and be treated 
for muscle tension/vascular headaches.  

On February 18, 1999, the veteran underwent Mohs surgery for 
removal of the basal cell carcinoma which had recurred, on 
the veteran's right mandible.  Thereafter, the veteran 
developed a bacterial infection and was given antibiotics.  

In March 1999, it was noted that the veteran had been seen in 
December 1998 for chronic headaches and was provided 
medication to control headache pain.  In addition, it was 
noted that on February 18, 1999, the veteran underwent 
surgery for excision of a facial lesion.  In April 1999, it 
was noted that the veteran had an infection of the surgical 
site and was provided treatment.  It was noted that the 
veteran originally had resection of the right cheek for a 
basal cell carcinoma in 1995.  It recurred and he underwent 
deep excision in February 1999.  

In April 1999, the veteran underwent a VA examination.  The 
examiner noted that although some information was gleaned 
from the claims file, the veteran was the primary source of 
information.  It was indicated that the veteran had had 
recurrent headaches for over 20 years.  They were reportedly 
exacerbated after excision of a lipoma in 1995.  The veteran 
was seen by neurology in December 1996 and March 1997.  It 
was noted that the veteran underwent a secondary excision of 
a basal cell carcinoma on the right mandible in February 
1999.  Although some wound infection occurred thereafter, 
there was currently no infection.  There were some 
paresthesias associated on the scar tissue.  Physical 
examination revealed a 6 centimeter scar along the right 
mandible which was mildly tender and had mild hypesthesia 
along the line of the scar.  It was however well-healed as 
well as level with and the same color of the surrounding 
tissue.  There was also a scar on the left posterior aspect 
of the neck which was 5 centimeters in length.  It was also 
well-healed and nontender, level with and the same color as 
the surrounding skin.  There was no evidence of recurrence of 
the basal cell carcinoma at that time.  The diagnoses were 
basal cell carcinoma status post Mohs excision for recurrent 
basal cell carcinoma, healing with scar paresthesias, without 
evidence of metastasis at this time; cephalgia, mixed tension 
and vascular types, slight to moderate impact on functional 
ability.  

In May 1999, the veteran reported that he had felt the lipoma 
returning.  In July 1999, the veteran reported that his 
headaches were exacerbated with the removal of the lipoma.  

In January 2000, a CT of the head and neck was performed 
which was stable, showed mildly enlarged lymph nodes, and was 
noted to be unremarkable.  Thereafter, the veteran continued 
to be treated by VA.  He was seen for headaches and continued 
to report that the headaches were related to his lipoma.  

In January 2003, the veteran was afforded a skin examination.  
Physical examination revealed a scar on the left side of the 
neck.  At the medial end of the scar and above it, there was 
a cystic painless mass which was about 1 inch in diameter.  
It was not affixed to the underlying tissue and could not be 
distinguished clinically from a large cyst or a lipoma, but 
it did have the softness of a normal lipoma.  There was no 
malignant neoplasm of the skin concerned with the lipoma 
which was a benign lesion.  The basal cell carcinoma had been 
a malignant lesion with the potential for recurrence and 
spread, but that was not occurring.  There was no specific 
impairment of function that was claimed, except for 
headaches.  It was noted that the surgical scar was not 
painful, disfiguring or the source of any particular 
problems.  It was noted that the scar might have accounted 
for some numbness since there may have been cutting of some 
cutaneous nerve during the necessary surgery.  The diagnoses 
were lipoma of the neck, surgically removed, with 
complication of probable infection, type uncertain, and 
resolved with time; cystic lesion on neck recurring near site 
of the removed lipoma with the clinical characteristics of a 
cystic lesion, benign rather than that of a lipoma.  

In January 2003, the veteran was also afforded a VA 
neurological examination.  At that time, the veteran claimed 
that the lipoma surgery resulted in additional disability 
manifested by an increase in headaches and a staph infection 
and numbness.  It was noted that the veteran had headaches 
which existed prior to the removal of the lipoma.  It was 
noted that the veteran had a normal CT scan of the head.  
Physical examination revealed that the neck was normal on 
movement.  The examiner opined that the surgery was necessary 
to remove the lipoma and was performed with the veteran's 
permission.  The veteran complained of a lack of analgesia 
during the surgery and indicated that VA had not fully 
removed the lipoma.  The examiner opined that there was no 
evidence of negligence in any of the medical reports, which 
of course would not normally have indicated such a thing.  
The examiner could not substantiate nor refute the veteran's 
contentions.  The clinical findings showed no significant 
neurological damage.  

In February 2005, the veteran was afforded another VA 
examination.  At first, the examiner reviewed the record 
without examining the veteran, but then the veteran was 
examined.  The examiner, in his report, then provided 
another, more thorough overview.  Initially, the examiner 
indicated that the basal cell carcinoma was excised in 1992 
or 1995, but it was resolved to be 1995.  The basal cell 
recurred a few years later, but the veteran waited until 
February 1999 to undergo Mohs surgery.  He then developed a 
staph infection, postoperatively.  He was treated for 
medication and the infection fully resolved.  The veteran 
complained of pain and paresthesias in the site of the 
resection, as noted in April 1999.  In 1995, the veteran also 
had the lipoma removed.  There was no evidence that it 
recurred.  The veteran related that since the surgery, the 
headaches had worsened.  

Physical examination revealed a surgical scar on the lateral 
aspect of the right mandible which was well-healed without 
loss of underlying tissue.  It was not obvious nor 
disfiguring.  It was about 10 centimeters long.  There was no 
tenderness or pain.  The veteran seemed to feel the 
examiner's fingers touching him, but then reported that he 
could feel nothing around the area of the scar.  However, 
further testing did reveal areas where there was no sensation 
or decreased sensation.  There was also a scar on the 
veteran's low occipital/upper neck region.  The scar line was 
difficult to see without close inspection.  There was an area 
on the medial portion of the scar area which was the size of 
a large, squashed grape.  It was firm, mobile, and nontender 
to palpation.  

The examiner indicated that the lipoma was a collection of 
fat cells which was not cancerous and which would not enlarge 
nor recur.  On very rare occasions, they could transform into 
a cancer.  There was no transformation here.  Since the 
examiner had not seen the veteran before, he could not 
comment on whether the veteran had an enlarging mass medial 
to the scar.  However, he noted that it was not likely.  The 
veteran related that he felt that when the mass became hard, 
his headaches would become worse.  The examiner indicated 
that this was unlikely.  The veteran had severe headaches 
which were worse with stress.  Neurological examination 
revealed tension/vascular headaches which a lipoma resection 
would not affect.  Therefore, the examiner felt it was less 
likely than not that his headaches were worsened by the 
lipoma resection or by any other skin surgery (the other 
surgeries were referenced).  

The examiner stated that with regard to the residuals of the 
surgery, the veteran had paresthesias.  However, it was noted 
that when one does skin surgery, it was not uncommon that 
cutaneous nerves would be transected leading to numbness in 
some portions of the skin.  This occurrence was not due to 
negligence or carelessness, but rather was simply a part of 
the anatomy of the skin.  The examiner felt that there had 
been an exaggeration regarding the areas of numbness.  With 
regard to the staph infection, this had resolved and was not 
causing any difficulty.  It was noted that the area of soft 
tissue medial to the scar, if it was enlarging, should be 
biopsied, but the veteran indicated that he had declined 
biopsies.  Thus, it was impossible to state if it was related 
to the surgery versus a transformation of a small portion of 
the lipoma that was left behind.  

With regard to the basal cell carcinoma, this was removed 
twice.  The examiner opined that there was no malpractice nor 
lack of skill.  He was diagnosed and the basal cell carcinoma 
was resected.  The veteran fact that the veteran had 
recurrence did not suggest negligence, lack of skill, or 
carelessness on the part of the physicians.  Rather, when 
resecting cancers on the face, one hopes to take as little 
tissue as possible to as to decrease scarring and the impact 
on facial symmetry.  It was not uncommon that some small 
portion would be left behind to recur.  The veteran in fact 
did not undergo the second surgery when the recurrence 
occurred, but waited for about one year which would have 
allowed the cancer to grow and require that more tissue be 
taken.  Nevertheless the veteran had little scarring and 
little disfigurement.  

In April 2005, the veteran again reported to a VA physician 
that touching the area where the lipoma was excised made his 
headaches worse.  The examiner indicated that the veteran had 
analgesic rebound headaches.  Thereafter, in February 2006, 
the veteran underwent Mohs surgery for removal of a basal 
cell carcinoma from the left jaw line.  

The Board notes that the veteran's representative pointed out 
that the examiner based his report of missing records because 
the wrong dates were indicated.  The Board notes that the 
claims file was of record.  Even though the examiner 
indicated that the original surgery was in 1992 or 1995, the 
examiner resolved that it was in 1995.  Regardless, his 
opinion regarding carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, is still probative.  The examiner 
referenced the nature of the surgical procedures, the 
residuals thereof, pertinent records, and the current 
clinical manifestations.  The claims file was referenced.  

The representative felt that the examiner mixed up the lipoma 
and the basal cell carcinoma, however, a review of the report 
shows a discussion of both.  

The representative indicated that there was no real analysis 
of the operation to remove the carcinoma and the veteran 
appeared to have been evaluated with the intent to find no 
negligence.  In addition, the development of the staph 
infection was not addressed as being negligent.  The Board 
notes that the staph infection resolved without sequelae and 
was addressed.  The examiner sufficiently addressed the VA 
procedures with regard to whether they resulted in additional 
disability due to negligence, as discussed further below.  

The representative indicated that the examiner dismissed that 
there was an initial misdiagnosis of the carcinoma in that a 
biopsy should have been obtained.  The examiner addressed 
this point and provided a professional medical opinion.  

The representative also alleged that the report dismissed the 
possibility of any negligence as to the continued pain, 
numbness, and headaches without any basis.  This is 
inaccurate.  There was no pain on objective demonstration.  
There was numbness and the examiner explained that this was 
the nature of what is foreseeable to occur when skin is cut.  
It was noted that the veteran had a long history of headaches 
(tension/vascular headaches) and the examiner indicated that 
they worsened with stress and that this type of surgery would 
not worsen those types of headaches.  Again, that was the 
examiner's professional medical opinion and there was 
discussion on this point.  The examiner addressed the 
veteran's medical complaints even though the representative 
contends otherwise.  

The representative alleged that there are missing medical 
records.  The medical records from both surgeries are in the 
claims file.  VA has attempted to secure all pertinent 
records.  The veteran ahs been notified that he may submit 
more records in that regard.  

The Board does not find that another evaluation by a non-VA 
physician is necessary as the current medical evidence is 
sufficient to render a determination.  Again, the veteran was 
notified that he could submit medical evidence if he so 
chose.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

The record reflects that the veteran has paresthesias in the 
area where the lipoma and/or basal cell carcinoma were 
removed.  The veteran also asserts that he has another mass 
which has grown in the site of the removed lipoma which is 
due to the surgery.  He also maintains that he has worse 
headaches due to the surgery.  The veteran has scarring in 
both the areas of the lipoma removal and the basal cell 
carcinoma removals.  

Although the veteran contends that all of his alleged 
disabilities were the result of negligent VA treatment, he is 
not competent to make this assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  However, there are competent medical opinions in 
this case.  The medical opinions are probative evidence 
because they were based on a review of the record.  See 
generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With regard to whether the veteran has headaches which are 
due to or worse due to the VA surgeries, the Board notes that 
a VA examiner in June 1995 opined that it was unlikely that 
there was any cause and effect relationship between the 
lipoma and the headaches.  Similarly, in February 2005, 
another VA examiner opined that it was less likely than not 
that his headaches were worsened by the VA skin surgeries, 
both the lipoma and basal cell carcinoma surgeries.  The 
Board notes that the veteran has repeatedly reported to VA 
examiners that he has headaches or worse headaches due to the 
lipoma removal.  To the extent that the veteran's complaints 
were recorded, this is not indicative of an independent 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Reonal v. Brown, 5 Vet. App. 458 (1993).  
Rather, significantly, the VA examiners who reviewed the 
claims file opined that there was no relationship between the 
veteran's headaches, which have been present since the 
1970's, and his skin surgeries, or that these headaches 
worsened, due to any VA surgical procedure in question.  
These medical opinions represent the most probative evidence 
of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

There is no competent medical evidence that the veteran's 
headaches are the result of VA hospital care, medical or 
surgical treatment and that the proximate cause of his 
headaches is either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment.  Since an etiological relationship has 
not been established by the most probative competent medical 
evidence, the occurrence of headaches after the surgeries in 
question is not an event not reasonably foreseeable.  The 
competent medical evidence establishes that the headaches 
occurred for decades prior to the surgeries and that there 
was no causative relationship between the surgeries and the 
headaches.  It was indicated by the VA examiner that the 
veteran's types of headaches were not likely affected by the 
surgeries.  

With regard to paresthesias and scarring, the surgeries did 
result in these additional disabilities.  However, these 
additional disabilities did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  The examiner in 
February 2005 addressed this matter.  It was indicated that 
when one does skin surgery, it is not uncommon that cutaneous 
nerves would be transected leading to numbness in some 
portions of the skin.  This occurrence was not due to 
negligence or carelessness, but rather was simply a part of 
the anatomy of the skin.  In other words, a foreseeable 
consequence.  

With regard to the soft tissue mass or cyst medial to the 
scar from the lipoma removal, even assuming it is a residual 
of VA surgery, there is no competent medical evidence that 
the proximate cause is carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment; or that the occurrence is an event not 
reasonably foreseeable.  

With regard to the veteran's staph infection, this resolved, 
as noted by the examiner in February 2005.  There is no 
documented residual of that infection.  

With regard to the recurrence of the basal cell carcinoma, 
the February 2005 examiner opined that there was no 
malpractice nor lack of skill.  The fact that the veteran had 
recurrence did not suggest negligence, lack of skill, or 
carelessness on the part of the physicians.  He provided a 
full explanation and essentially indicated that it was not 
unexpected, i.e., it was foreseeable.  There is no 
contradictory opinion.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of the removal of a lipoma from the back of the 
neck and basal cell carcinoma from the right cheek is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


